Citation Nr: 1015219	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to special monthly pension.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for major 
depressive disorder with personality disorder and mood 
swings, including as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for chronic 
headaches (claimed as migraines), including as due to an 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
gastroesophageal reflux disease (GERD) with abdominal pain, 
including as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for heart 
problems, including as due to an undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for chronic 
fatigue syndrome (CFS), including as due to an undiagnosed 
illness.

7.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for memory 
loss, including as due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a 
disability manifested by sensitivity to heat and light, 
including as due to an undiagnosed illness.

9.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
paraplegia with numbness in the right lower extremity, 
including as due to an undiagnosed illness.

10.  Entitlement to service connection for an eye disorder, 
including as due to an undiagnosed illness.

11.  Entitlement to service connection for loss of balance, 
including as due to an undiagnosed illness.

12.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD), other than major depressive disorder or a personality 
disorder.

13.  Entitlement to service connection for arthritis of the 
joints, including as due to an undiagnosed illness.

14.  Entitlement to service connection for a respiratory 
disorder, including as due to an undiagnosed illness.

15.  Entitlement to service connection for acute chemical 
sensitivity, including as due to an undiagnosed illness.

16.  Entitlement to service connection for acute muscle 
spasms, including as due to an undiagnosed illness.

17.  Entitlement to service connection for a back disorder 
(claimed as back pain), including as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2004 
and August 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In February 
2009, the Veteran notified the RO that he had moved, and his 
file was transferred to the RO in Lincoln, Nebraska.

The Board notes that the Veteran originally filed a claim for 
service connection for PTSD.  However, construing the claim 
liberally, the Board finds that it should be characterized as 
a claim for service connection for a psychiatric disorder, to 
include PTSD, as his post-service medical records document 
several different psychiatric diagnoses.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  Nevertheless, the 
Board notes that the Veteran was previously denied service 
connection for a nervous disorder, which the Board finds to 
be encompassed within the claim to reopen for major 
depressive disorder with personality disorder and mood 
swings.  Thus, the issue for service connection for PTSD has 
been characterized on the title page of this decision as 
entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
other than major depressive disorder or a personality 
disorder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).


Service Connection for Psychiatric Disorder

Initially, the Board notes that there appears to be mental 
health treatment records from service that have not been 
obtained and associated with the claims file.  In this 
regard, the Veteran's service treatment records contain a 
treatment note dated on August 8, 1991, from the Community 
Mental Health Clinic at USA MEDDAC at Fort Campbell, 
Kentucky.  The note indicates that the Veteran was seen for 
occupational problems and states that records pertaining to 
treatment of the Veteran were maintained at the Community 
Mental Health Clinic and that a treatment plan was reviewed.  
The Board notes that this was four months after the Veteran's 
return from deployment to Saudi Arabia and two months prior 
to his discharge from service due to unsatisfactory 
performance.  As such, the mental health treatment records 
may be relevant to the Veteran's claims for a psychiatric 
disorder.  Thus, on remand, efforts should be made to obtain 
any available in-service mental health records.

Moreover, the Board notes that the Veteran's DD 214 shows he 
was discharged in October 1991 because of unsatisfactory 
performance.  As noted above, it appears that he was 
receiving counseling for occupational problems.  However, a 
full copy of the Veteran's service personnel records have not 
been obtained and associated with the claims file.  
Therefore, the RO should attempt to obtain the Veteran's 
complete service personnel records.

In addition, the Veteran has claimed that he has PTSD due to 
two stressors.  The first stressor involved a helicopter 
crash in the vicinity of Fort Campbell where the Veteran was 
stationed.  He alleges that he took part in the clean-up of 
the helicopter and that he saw the crew chief's helmet in 
which there were brains and a finger with a ring on it.  The 
U.S. Army and Joint Services Records Research Center (JSSRC) 
has confirmed that a helicopter crash did occur near Fort 
Campbell in 1990, but the Veteran's presence at clean-up 
could not be confirmed.  

The Board notes that a subsequent formal finding of a lack of 
information required to corroborate stressor(s) dated in July 
2008 provides additional details.  Specifically, it noted 
that a review of military aircraft crash records for Fort 
Campbell, Kentucky, reflect that a military helicopter (CH-
47D) crashed with fatalities in the vicinity of Fort Campbell 
on July 24, 1990.  

Furthermore, the Veteran's military records show that his 
military occupational specialty (MOS) was a helicopter 
repairer.  Thus, the Board finds that the Veteran's report of 
being involved in the clean-up of a helicopter crash to not 
be implausible.  Therefore, further efforts should be 
undertaken to verify the Veteran's participation in the 
clean-up of a helicopter crash.  The Board notes that the 
evidence does not have to specifically show that the Veteran 
was involved, but rather it is sufficient if the evidence 
places his unit at the scene and there is no evidence to show 
the Veteran was not with his unit at that time.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran has also alleged that a scud missile landed about 
1/8 of a mile from his location while he was in Dhahran, 
Saudi Arabia.  In April 2008, the Veteran stated that he 
watched the scud missile that killed Pennsylvania national 
guardsmen in Dhahran and that a scud missile was coming 
straight for his location a few nights later when he was on 
duty, which caused him to fear for his life.  However, he 
indicated that the missile actually landed 1/8 of a mile 
away.  In another statement submitted in January 2009, the 
Veteran claimed he that watched a scud hit Dhahran around 
February 20, 1991, during which 27 individuals were killed 
and 96 people were wounded.  

The RO did associate with the claims file excerpts 
purportedly from a military information paper entitled 
"Iraq's Scud Ballistic Missiles" dated in July 2000, which 
includes part of a table that tracks all scud missiles 
launched from February 14 to February 26.  The table did not 
list any missile attacks on Dhahran on February 20, 1991, and 
as such, the RO concluded that the Veteran's stressor was not 
verified.  However, it appears that a page is missing from 
the excerpt, which covers scud missiles 165 through 169.  A 
review of the full report relied upon by the RO was obtained 
online and clearly shows that, on February 25, 1991, a scud 
missile fired at Dhahran broke apart and the warhead hit a 
warehouse serving as a U.S. barracks.  The strong explosion 
and resulting fire killed 28 United States soldiers and 
injured 100 people.  

Although the Veteran's available service records show he 
served in Saudi Arabia, the Board notes that there is no 
indication of where he was actually located.  The Veteran has 
indicated he was initially at a location that is now known as 
King Fhad International Airport and hat he was subsequently 
in Dhahran. All efforts should be undertaken to confirm the 
Veteran's duty location in February 1991.  If his service 
personnel records do not provide such information, the RO 
should obtain his unit records to determine where the 
Veteran's unit was stationed during that time frame.  

In addition, as previously noted, the Board observes that the 
issue of entitlement to service connection for a psychiatric 
disorder was initially adjudicated as entitlement to service 
connection for PTSD.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for service 
connection for one psychiatric disorder encompass claims for 
service connection for all psychiatric disabilities. Clemons 
v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board must 
remand the issue of entitlement to a psychiatric disorder for 
development and adjudication.

The Board further notes that the Veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for a psychiatric disorder.  As 
previously discussed, the Veteran does appear to have had 
occupational problems in service and was counseled during 
that time.  However, the evidence of record does not address 
whether the Veteran may have a current psychiatric disorder 
related to service.  Moreover, if one or more of the 
Veteran's stressors are confirmed or it is established that 
the Veteran did engage in combat with the enemy, the RO 
should provide the Veteran with a VA examination to determine 
whether the Veteran currently has a PTSD and whether it is 
related to a verified in-service stressor.  

The Board also notes that VA treatment records show that the 
Veteran is thought by the neurologists to have a conversion 
disorder versus malingering manifested by multiple somatic 
complaints, especially the numbness, tingling, and weakness 
in his extremities and his complaint of not being able to 
walk because of these symptoms in his lower extremities.  The 
neurologists have been unable to identify any physiological 
reason for his complaints; however, no psychological testing 
has been performed to definitively determine whether the 
Veteran has a conversion disorder, although the treatment 
records indicate that it is the only way to determine whether 
the Veteran has one versus malingering.

In addition, if a conversion disorder or some other 
somatoform disorder is diagnosed and found to be 
etiologically related to service, it is necessary for the 
examiner to set forth what physical manifestations the 
Veteran has that are a result of the conversion disorder.  
Such symptoms may include the following claimed conditions: 
chronic headaches, GERD, heart problems, chronic fatigue 
syndrome, memory loss, sensitivity to heat and light, 
paraplegia (claimed as numbness and weakness of the upper and 
lower extremities), burning of the eyes, loss of balance, 
respiratory problems, chemical sensitivity, muscle spasms, 
and back pains.


Service Connection for a Back Disorder 

The Board observes that the Veteran has not been afforded a 
VA examination in connection with his claim for service 
connection for a back disorder.  The Veteran's service 
treatment records show that he was treated in June 1990 for 
complaints of lower back pain and an inability to bend over, 
run, and walk.  It was noted that the Veteran had done heavy 
lifting the prior day, but he had no acute injury.  A 
physical examination revealed mild lower paravertebral 
tenderness; however, his range of motion appeared to be 
within normal limits when he was distracted.  The assessment 
was mild mechanical low back pain.  

In addition, current treatment records document the Veteran's 
complaints of low back pain.  Magnetic resonance imaging 
(MRI) studies of the lower thoracic and lumbar spines 
conducted in April 2005 and May 2006 also revealed minor 
vertebral end plate spurring at several levels as well as 
minimal disc bulging at the T11-12 level.  

The Board finds that the foregoing evidence is sufficient 
enough to warrant obtaining a VA spine examination and a 
medical opinion regarding likelihood that a current low back 
disorder is related to the Veteran's military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Service Connection for a Respiratory Disorder 

The Veteran claims that he has respiratory problems due to an 
undiagnosed illness.  His service treatment records show that 
he was seen in July 1991 for complaints of his lungs hurting, 
and he was diagnosed with bronchitis.  The Veteran was seen 
again in August 1991 with complaints of his lungs hurting 
when running.  The note indicated he was a long distance 
runner, and the assessment was overuse.  At his separation 
examination in August 1991, the Veteran also reported having 
ear, nose, and throat trouble; hay fever; shortness of 
breath; pain or pressure in chest; and, a chronic cough.  It 
was further noted that he had seasonal hay fever that was not 
treated; shortness of breath when running; occasional sharp 
chest pain that comes and goes for one and a half years; and, 
a chronic cough, positive smoker.  However, a clinical 
evaluation did not reveal any abnormalities of the nose, 
sinuses, lungs, or chest.

VA treatment records dated in 2000 do show that the Veteran 
has been treated with Albuterol for his breathing, but the 
reason was not specified.  Subsequent treatment records dated 
in 2005 and 2006 do not show Albuterol as one of the 
Veteran's prescribed medications, and no diagnosis of or 
treatment for any respiratory disorder was documented.  
However, an October 2008 VA treatment note indicates that the 
Veteran was diagnosed with chronic bronchitis.  The Board 
also notes that VA treatment records document the Veteran as 
having a history of tobacco use of one to three packs per 
day.

This evidence is sufficient enough to warrant obtaining a VA 
respiratory examination to determine whether the Veteran 
currently has a respiratory disorder of known pathology and, 
if so, to obtain a medical opinion as to the likelihood that 
it is related to any injury or disease incurred in service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Service Connection for Arthritis of the Joints

The Veteran was treated in service for complaints of pain in 
his knees, and he was diagnosed as having mild patellofemoral 
pain syndrome.  He was also seen for back pain.  In addition, 
the Veteran has indicated that he currently experiences joint 
pain.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Charles v. Principi, 16 Vet. App. 
370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses). 

Nevertheless, the evidence of record does not include a 
medical opinion addressing whether the Veteran has a current 
diagnosis that may be related to his military service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any arthritis that may be present.  


Service Connection for an Eye Disorder, Loss of Balance, 
Acute Chemical Sensitivity, and Acute Muscle Spasms and the 
Claims to Reopen Based on New and Material Evidence

The Board concludes that a remand of these issues is 
necessary because they may be inextricably intertwined with 
the claim for service connection for a psychiatric disorder.  
As previously discussed, the Veteran's treatment records 
indicate that he may have a conversion disorder that is 
manifested by multiple somatic complaints. The Board has 
determined that a VA examination is necessary to ascertain 
whether the Veteran does have a current diagnosis of a 
conversion disorder or other somatoform disorder, and if so, 
to establish the physical manifestations of such a disorder.  
The Board has specifically indicated that the examiner should 
address whether the manifestations include chronic headaches, 
GERD, heart problems, chronic fatigue syndrome, memory loss, 
sensitivity to heat and light, paraplegia (claimed as 
numbness and weakness), burning of the eyes, loss of balance, 
respiratory problems, chemical sensitivity, muscle spasms, 
and back pain.  Thus, it appears that these claims may be 
affected by the requested medical opinion, and it would be 
premature to decide these claims without first determining 
the physical manifestations of any conversion or somatoform 
disorder.


Special Monthly Pension

The Board further notes that a decision on the foregoing 
claims could change the outcome of the Veteran's claim for 
special monthly pension.  As such, the claims are 
inextricably intertwined.  For this reason, the issues of 
service connection must be resolved prior to resolution of 
the claim for special monthly pension.   See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation).  Accordingly, a remand is 
required for the RO to adjudicate the inextricably 
intertwined issues.


Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, to include PTSD, 
and provide all necessary notification 
and assistance.  After completing all 
appropriate development, the RO should 
adjudicate the claim in accordance with 
Clemons v. Shinseki, 23 Vet. App 1 
(2009).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient and outpatient psychiatric or 
mental health records of the Veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  
Specifically, it should be ascertained 
whether mental health records may be 
stored somewhere other than with the 
service treatment records.  These 
efforts should include requesting 
clinical records documenting the 
Veteran's treatment at the Community 
Mental Health Clinic at USA MEEDAC at 
Fort Campbell, Kentucky.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the RO's attempts to locate 
his military medical records as well as 
any further action to be taken.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate location to request 
the complete service personnel records 
of the Veteran, as well as any other 
appropriate records repository to which 
such records may have been sent.  The 
request should include any records 
relating to the Veteran's discharge for 
unsatisfactory performance.  

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The Veteran should be notified of the 
RO's attempts to locate his records 
from his military service, as well as 
any further action to be taken. 

4.  The RO should offer the Veteran the 
opportunity to provide any additional 
information regarding his claimed in-
service stressors as well as inform him 
of the importance of providing as much 
detail as possible.  The Veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service.  

5.  With this information as well as the 
information previously provided, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the appellant provides an additional 
statement, as requested above.

6.  With the above information, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
Veteran's claim for service connection 
for PTSD.  The RO should review the file 
and attempt to verify the Veteran's 
alleged in-service stressors.

The summary of claimed stressors, a copy 
of the appellant's DD 214, and all 
associated service documents should be 
sent to the U.S. Army Joint Service 
Records Research Center (JSRRC), National 
Archives and Records Administration 
(NARA), or any other appropriate agency 
for verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above 
and should be requested to provide any 
additional information that might 
corroborate the appellant's alleged 
stressor.  A search of unit and 
organizational histories, including 
morning reports and after action reports, 
should be consulted if deemed necessary. 

Efforts should be made to verify the 
Veteran's participation in the clean-up 
of the helicopter crash at Fort 
Campbell, Kentucky, in July 1990, 
including whether his unit was 
involved.  Such efforts should include 
obtaining copies of any available 
reports related thereto.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

Efforts should also be made to verify 
the Veteran's duty location while he was 
serving in Saudi Arabia in February 1991 
with the 8th Battalion, 101st Aviation 
Regiment.  Such verification efforts 
should include, if necessary, obtaining 
unit records for February 1991.

7.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report.  This report is then to be 
added to the claims folder.  

In so doing, the RO should note that 
corroboration of a claimed in-service 
stressor does not require "that there be 
corroboration of every detail, including 
the appellant's personal participation in 
the identifying process." 10 Vet. App. 
307, 311 (1997).  The Court has expressly 
rejected the notion that specific 
evidence that a veteran was actually with 
his unit at the time of an attack is 
required to verify that attack as a PTSD 
stressor. See Pentecost v. Principi, 16, 
Vet. App. 124 (2001).

8.  Following completion of the actions 
in the preceding paragraphs, the 
Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any and all current 
psychiatric disorders.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's service 
treatment and personnel records, post-
service medical records, and 
assertions.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed, 
but should include psychological 
testing including PTSD sub scales.  

The examiner should identify all 
current psychiatric disorders other 
than PTSD.  For each diagnosis 
identified, the examiner should state 
whether it is at least as likely as not 
that the disorder manifested in service 
or is otherwise causally or 
etiologically related to the Veteran's 
military service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against 
it.)

Regarding PTSD, the RO should provide the 
examiner with a summary of any verified 
in-service stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
If there is a verified stressor, the 
examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should then 
comment upon the link between the current 
symptomatology and any verified in-
service stressor.

If a conversion disorder or some other 
somatoform disorder is diagnosed, the 
examiner should set forth the physical 
manifestations that the Veteran has as 
a result of such a disorder.  In so 
doing, the examiner should indicate 
whether the Veteran's claimed 
headaches, GERD, heart problems, 
chronic fatigue syndrome, memory loss, 
sensitivity to heat and light, 
paraplegia (claimed as numbness and 
weakness of the upper and lower 
extremities), burning of the eyes, loss 
of balance, respiratory problems, 
chemical sensitivity, muscle spasms, 
and back pains are manifestations of 
the conversion disorder.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

9.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records, and to 
identify all current back disorders.  

For each diagnosis identified, the 
examiner should state whether it is at 
least as likely as not that the current 
disorder is related to the Veteran's 
symptomatology in service or is 
otherwise causally or etiologically 
related to his military service.  If 
the Veteran has symptomatology that is 
not attributable to a known clinical 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
that such symptoms are due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Gulf War.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

10.  The Veteran should be afforded a 
VA examination to determine the nature 
and etiology of any respiratory 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's service 
treatment records and his post-service 
medical records, and to identify all 
current respiratory disorders.  

For each diagnosed disorder identified, 
the examiner should state whether it is 
at least as likely as not that the 
current disorder is related to his 
symptomatology in service or is 
otherwise causally or etiologically 
related his military service.  If the 
Veteran has symptomatology that is not 
attributable to a known clinical 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
that such symptoms are due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Gulf War.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

It should be noted that the applicable 
law in this particular case provides 
that direct service connection may not 
be established for disability shown to 
result from tobacco use during active 
service. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

11.  The Veteran should be afforded a 
VA examination to determine the nature 
and etiology of any arthritis of the 
joints that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's service 
treatment records and post-service 
medical records.

The examiner should indicate whether 
the Veteran has a current diagnosis of 
arthritis, and if so, he or she should 
identify the affected joints and state 
whether it is at least as likely as not 
that the current disorder is causally 
or etiologically related to the 
Veteran's military service.  If the 
Veteran has symptomatology that is not 
attributable to a known clinical 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
that such symptoms are due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Gulf War.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

12.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs. 

13.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



